Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This action is in response to claim amendments filed 3/1/22. Applicant’s election without traverse of Group I in the reply filed on 3/15/21 remains in effect. Claims 92 and 93 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claim 94 has been amended to be part of non-elected Group II and is withdrawn for the same reason.
Election was made without traverse in the reply filed on 3/15/21.
Claims 84-91 are under examination.

Withdrawn Rejections
The objection to claim 85 is withdrawn in light of the amendments.
The rejection under §112(d) is withdrawn in light of the amendments.
The §103 rejections citing Barascuk are withdrawn; Applicant’s amended claims are no longer directed to residues 33-38 of tau.

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 84-86 and 90-91 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sigurdsson (US 20100316564; IDS 1/8/20 Patent Document 29).
Instant amino acid residues 25-44 of tau (SEQ ID NO: 1) is DQGGYTMHQDQEGDTDAGLK.
Instant amino acid residues 28-33 of tau (SEQ ID NO: 1) is GYTMHQ.
	Sigurdsson teaches immunizing a non-human animal with various tau fragments to induce antibodies and screening those antibodies using the same peptide sequence to determine the antibody’s binding site. See example 9, where balb/c mice (a non-human animal) was immunized using either Tau386-408 or Tau 260-271, both linked to carriers, and then screening was performed by using those same tau fragments without the KLH carrier to determine which antibodies produced would bind within the desired epitope, i.e., screening the antibodies to identify an antibody binding those amino acids. While Sigurdsson reduces to actual practice the method of identifying antibodies that bind certain epitopes for these two fragments (386-408 and 260-271), Sigurdsson also teaches the methods are amenable to substitution with other immunogens (table 2), including Tau 1-30 and 30-60; note that these residues are the same as in instant SEQ ID NO: 1, with 1-30 being MAEPRQEFEVMEDHAGTYGLGDRKDQGGYT and TMHQDQEGDTDAGLKESPLQTPTEDGSEEPG, respectively, where the underlined portions represent the instant residues 24-44 of SEQ ID NO: 1.
	Thus, Sigurdsson teaches the method with the exception that Sigurdsson does not explicitly screen for antibodies binding within residues 24-44 of SEQ ID NO: 1.
	Regarding claim 84, nevertheless one of ordinary skill in the art would have found the instant claims an obvious variation of the method of Sigurdsson. Immunizing a non-human animal, such as a mouse, with a peptide in order to elicit antibodies was a well-known and widely used technique to produce antibodies at the time of the invention, as was using a peptide of interest to screen for antibodies which bind that peptide. Sigurdsson represents what was common in the art: that there is a need to produce antibodies, such as for those reasons disclosed in Sigurdsson, and immunizing a mouse using the peptide of interest plus a carrier and/or adjuvant was an identified, predictable solution. Further, it is appreciated that tau as a whole allows for numerous fragments of different lengths and identities. However, the list is nevertheless finite and, importantly, predictable. As seen in Sigurdsson, one had a reasonable expectation that immunizing a non-human animal with any given fragment of tau would produce antibodies given the guidance of doing so in Sigurdsson. Further, such immunization to produce antibodies would reasonably be expected to produce antibodies which bind the administered immunogen, and using that peptide to select (screen) for the antibodies which bind that epitope—as was disclosed and demonstrated in Sigurdsson—would also have been reasonably expected to identify the antibodies which bind that fragment. Further, Sigurdsson teaches that 1-30 and 30-60, two overlapping fragments, are immunogenic and may be used to produce antibodies in this manner (table 3), providing further evidence of a reasonable expectation of success in producing antibodies that bind within residues 25-44 of tau. 
	Regarding the newly added limitation that the antibody binds human tau (SEQ ID NO:1), one of ordinary skill in the art would have had a reasonable expectation that generating the antibodies as per Sigurdsson would possess this function. Sigurdsson discloses SEQ ID NO: 1 (paragraph 39) and teaches one purpose of the antibodies is to bind tau in a subject with Alzheimer’s disease, which is a disclosure that the antibodies bind naturally occurring human tau as those with the disease are not transgenic organisms and Alzheimer’s is a human disease. Further, Sigurdsson teaches that the antibodies generated using pseudophosphorylated fragments of tau “recognize the phospho-epitope…to a similar degree” (paragraph 15). In other words, the antibodies of Sigurdsson predictably bind human tau and the person of ordinary skill in the art at the time of the invention would have had a reasonable expectation of achieving similar results when using the 25-44 fragment.
	In summary, the instant claim uses standard, predictable, well-established methods for antibody screening at the time of the invention, differing only in the binding site being screened for. However:
the need to produce tau antibodies was recognized in the art, 
using tau fragments to both induce and screen for those antibodies was an identified, predictable solution, 
the fragment used by the instant claims is a native fragment selected from the finite number of fragments which could be generated from native tau, 
using any such fragment to induce and screen for antibody binding would have been reasonably expected to identify any antibodies produced which also bound the fragment as well as the native protein
Sigurdsson explicitly teaches the N-terminal residues 1-60 are immunogenic, leading one to this subset of tau residues, and
One of ordinary skill in the art could have pursued the known immunization methods using other potential tau fragments, e.g., 25-44, with a reasonable expectation of success in inducing and identifying antibodies which bind these amino acids.
Thus, claim 84 would have been obvious.
	Regarding claim 85, the claim differs only in the recitation of a smaller range of residues to be screened for binding: 28-33. However, these residues remain identical to those of the tau disclosed in Sigurdsson and represent one of the finite fragments that tau could produce, including one of the finite fragments in the 1-60 range explicitly disclosed by Sigurdsson. Screening for antibodies which bind these residues would have been obvious for the same reasons as above.
	Regarding claim 86, Sigurdsson screens for antibodies which bind certain residues of tau using tau fragments consisting of those residues as above, including the instant “optional carrier” in the form of KLH. Selecting these known residues of tau to screen for antibodies which bind those residues would have been obvious as above, such as by representing a choice from a finite, predictable list.
	Regarding claim 90, as above, Sigurdsson identified a need: to use immunogenic tau fragments to produce antibodies which bind those fragments (residues). Sigurdsson further teaches that an additional purpose was to investigate whether or not these produced antibodies could treat Alzheimer’s disease (paragraph 82, 86, 90). Sigurdsson also teaches the use of a non-human transgenic animal expressing a tau transgene: paragraph 104 notes that “studies were performed in the transgenic (Tg) JNPL3 P301L mouse model; note that P301L refers to the tau transgene (paragraph 104 “mice expressing mutant (P301L) tau”). Sigurdsson uses these animals to determine if potential therapeutic agents are capable of inhibiting or delaying signs or symptoms of Alzheimer’s disease; see Example 8, wherein passive immunotherapy—administering antibodies to the subject—prevented tau pathology associated motor decline (paragraph 134). Significantly, Example 8 highlighting the therapeutic value of antibody administration is followed immediately by Example 9, which is the immunization procedure using other tau fragments discussed above, further supporting the conclusion that Sigurdsson recognized the need to produce additional anti-tau antibodies and teaches the instant method for doing so, differing only in the particular epitope being screened for. This would have guided the ordinary artisan possessed of ordinary creativity (MPEP §2141(II)(C)) to find the instantly claimed epitope obvious as articulated above.
	Regarding claim 91, Sigurdsson teaches that antibodies can be made by isolating the polynucleotides encoding the heavy and light chains, cloning these into suitable expression vectors (synthesizing) and transfecting these vectors into host cells such that the host cells generate the antibodies (paragraphs 60-61). Sigurdsson teaches monoclonal antibodies produced in this manner may be humanized antibodies (paragraph 62), teaching that such antibodies contain the CDRs of a non-human antibody but having minimal amounts of other non-human sequences (paragraphs 62-63). Thus, the instant method of humanizing and producing said humanized antibody is also taught by Sigurdsson, rendering such a method obvious.
	Therefore, claims 84-86 and 90-91 would have been obvious.

Claims 84-91 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sigurdsson (US 20100316564; IDS 1/8/20 Patent Document 29) in view of Ladner (previously cited).
Claims 84-86 and 90-91 as well as the teachings of Sigurdsson are discussed above, incorporated herein, and would have been obvious for the reasons articulated. Sigurdsson uses a peptide of the same sequence for both immunizing the animal as well as screening for binding in order to identify antibodies which bind the sequence; Sigurdsson does not teach screening using the techniques of instant claims 87-89.
Nevertheless, one of ordinary skill in the art at the time of the invention would have found using established epitope mapping techniques obvious. Alanine scanning, using overlapping peptides, and using deletion mutants were all common, well-studied methods of identifying antibody binding sites at the time of the invention.
Regarding claim 87, Ladner teaches that “linear epitopes are often found by synthesizing a series of overlapping peptides, each having part of the amino-acid sequence of the [antigen] and measuring which bind the [antibody]”.
Regarding claim 88, Ladner teaches identifying an antibody epitope “using a series of deletion mutants”. As such, this represents an obvious technique known to the ordinary artisan for screening antibodies.
Regarding claim 89, Ladner teaches “one can alanine scan the domain found to carry the epitope by large fragment mapping” (p.5). Ladner notes that, with alanine scanning, if all screened antibodies lose binding, the mutations has prevented the protein from folding, however, if only some lose binding, then “the mutation is in the epitopes of those [antibodies]”.
Therefore, claims 84-91 would have been obvious.

Claims 84-91 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sigurdsson (US 20100316564; IDS 1/8/20 Patent Document 29) in view of Akassoglou (US 20100216703; previously cited).
Claims 84-86 and 90-91 as well as the teachings of Sigurdsson are discussed above, incorporated herein, and would have been obvious for the reasons articulated. Sigurdsson uses a peptide of the same sequence for both immunizing the animal as well as screening for binding in order to identify antibodies which bind the sequence; Sigurdsson does not teach screening using the techniques of instant claims 87-89.
Nevertheless, one of ordinary skill in the art at the time of the invention would have found using established epitope mapping techniques obvious. Alanine scanning, using overlapping peptides, and using deletion mutants were all common, well-studied methods of identifying antibody binding sites at the time of the invention.
Akassoglou is also concerned with mapping binding sites. Akassoglou teaches using a peptide array of overlapping peptides (paragraph 137), a series of deletion mutants (paragraph 137), and alanine scanning mutagenesis (paragraph 137). A teaching that these are successful means of identifying a binding site would have made using such techniques for their same purpose to identify the binding sites of tau antibodies obvious.
Therefore, claims 84-91 would have been obvious.

Response to Arguments
Applicant's arguments filed 10/28/21 have been fully considered but they are not persuasive.
Page 5 of the remarks describes potential benefits of potential antibodies produced using the claimed method, e.g., “antibodies binding within these residues…are likely to be particularly effective for treatment of tau pathologies”. Such arguments are not persuasive because they are irrelevant. Raising the possibility of “likely” surprising results is not an adequate rebuttal because surprising results need to be 1) actually established, which in this case they are not and 2) commensurate in scope with the claims, whereas there is no evidence that all such antibodies produced using this method would be expected to have even these potential results. There is no objective evidence establishing how “likely” these functions are across all antibodies produced by the method and so is unpersuasive in rebutting the prima facie case of obviousness.
Further, the relevance of the epitope to disease as well as the effectiveness of the antibodies produced is not on point to what is claimed. The question under §103 is whether or not the claims would have been obvious. In this case, the claims are a method of producing antibodies by immunizing a non-human animal with a certain fragment of tau. There is no evidence that these methods of immunization would have been unknown or unpredictable and there is no evidence that the choice of fragment generates antibodies in any unpredictable way. A downstream utility of the antibody is not salient to whether or not the method of producing that antibody would have been obvious.
Finally, on this page, Applicant argues that it was only post-filing art that teaches the importance of residues 26-44 of tau; this is not true as evidenced by Amadoro (WO 2011154321; citation 31 on IDS 1/8/20).
 Applicant argues that some of the fragments of Sigurdsson are pseudophosphorylated “to remove phosphorylation sites present in natural tau” and that it is “unclear what [purpose] is served by mutating fragments to remove amino acids subject to phosphorylation in light of Sigurdsson’s thesis that antibodies against phosphorylated epitopes are the key to target specificity and minimal toxicity” (remarks 10/28/21 p.6).
This has been considered but is not persuasive. Sigurdsson explicitly discloses the fact that antibodies binding the pseudophosphorylated fragments bind native phosphorylated tau “to a similar degree” (paragraph 15). Further, the purpose of pseudophosphorylation of tau would have been clear to the person of ordinary skill in the art at the time of the invention as it was well within the general knowledge at the time: the amino acids Glu or Asp mimic native phosphorylation of those sites in tau. See e.g., Stoothoff (form 892 section 4.9 on p.287) and Rankin (form 892; p. 85 C1). Using these mimics, one can increase the likelihood of an antibody being phospho-specific, which (as Applicant agrees) was one of the points of the inventions in Sigurdsson.
Applicant argues that because of the mutations, neither the 1-30 nor the 30-60 fragment spans residues 25-44 of SEQ ID NO: 1. This is not persuasive because Sigurdsson is not limited to using solely phospho-mimics. Sigurdsson teaches that one embodiment uses pseudo-phosphorylated tau (paragraph 41), clearly suggesting that other embodiments do not. Sigurdsson discloses SEQ ID NOs: 86 and 87, which is the native, unsubstituted fragments of 1-30 and 30-60 of tau, which are included in Sigurdsson’s method of immunization (e.g., claim 15).
Applicant again argues that the purpose of the mutations in Sigurdsson are unclear. This is not persuasive because 1) the purpose of the mutations would have been self-evident to one of ordinary skill in the art at the time of the invention because the purpose is disclosed in Sigurdsson and represented a well-known technique in the art and 2) because Sigurdsson is not limited to using pseudo-phosphorylated fragments but also explicitly teaches immunization with the non-mutated, native sequences.
Applicant argues one would not have had motivation to produce antibodies within the claimed range. Even if arguendo this is true, which is not ceded, KSR clearly established that a strict teaching, suggestion, or motivation is not required to establish obviousness. Rather, the Examiner has pointed out that the only difference between Applicant’s claims and the prior art is choice of tau fragment used. However, these fragments represent a finite number of identified, predictable solutions which would be reasonably expected to be successful in being able to be used to generate antibodies. In other words, given the teachings in the prior art and general knowledge of the artisan at the time, one would have expected the method of Sigurdsson to produce antibodies even when using other fragments of tau. Moreover, Sigurdsson provides appropriate “blaze marks” in the form of tau 1-60, leading the person of ordinary skill in the art to the relevant area of tau, wherein the selection of a fragment is taken from an even smaller list. There is no evidence of any unpredictability and so obviousness has been established according to at least one of the rationales provided in KSR and the MPEP (MPEP §2143).
Applicant argues that it is unlikely that using the fragments 1-30 and 31-60 would generate an antibody that binds within residues 28-33. This is not persuasive as this is not the basis of the rejection. See MPEP 2141(II)(C): "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. It would have been within the ordinary creativity of the person to choose a different fragment than those reduced to practice by Sigurdsson, such as tau 1-60 (rather than breaking the region up) or even specifically 28-33, as Sigurdsson teaches these residues are part of native tau as well as leading the artisan to the region by teaching the importance of the N-terminus of tau in generating antibodies. Moreover, there would have been a reasonable expectation that other tau fragments could also be used to generate antibodies because Sigurdsson teaches this region of tau is immunogenic.
Applicant argues that the mutation at position 29 “would likely prevent an antibody induced by the fragment from binding residues 28-33 of SEQ ID NO: 1” (remarks 10/28/21 p.7). Applicant is reminded that “arguments of counsel cannot take the place of factually supported objective evidence" (MPEP§2415). In this case, Sigurdsson teaches that the mutation generates antibodies that bind “similarly” to the phosphorylated native sequence. There is no requirement by the claims that residues 28-33 are unphosphorylated and there would have been a reasonable expectation that antibodies generated using the pseudophosphorylated tau fragments would bind the phosphorylated native sequence in this region as this is both taught by Sigurdsson as well as being the well-known purpose of using such mutations (see above).
Further, rather than leading one away from an antibody binding residues 28-33, this mutation would have encouraged others to select fragments which contain residue 29 because Sigurdsson teaches the importance of antibodies binding phosphorylated tau and the mutation highlights the importance of phosphorylation of residue 29. Thus, contrary to Applicant’s arguments, one would have been more likely to generate antibodies binding the region of 28-33 of SEQ ID NO: 1 based on the teachings of Sigurdsson.
Applicant’s arguments regarding Ladner are that Ladner “does not provide any reason to conduct epitope mapping to determine whether an antibody binds to an epitope within residues 25-44 or 28-33”. This is not persuasive because, as above, obviousness does not require a strict teaching, suggestion, or motivation, nor must such teachings be found in Ladner alone when the rejection is based on a combination of references.
Applicant makes no unique arguments against Akassoglou and the arguments are not persuasive for the same reasons.
Applicant’s arguments against Barascuk are moot. Barascuk was cited for the obviousness of targeting residues 33-38 and so the rejections including Barascuk were withdrawn as Applicant’s amendments have removed claims to the region of tau 33-38.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Adam Weidner/Primary Examiner, Art Unit 1649